Perkins, J.
Indictment for gaming. Indictment quashed in the Circuit Court. It presents, in one count, that Andrew Stallings, late, &c., on, &c., at, &c., did unlawfully win in a bet made at a game of cards played by said Stallings and others, some named and some unknown, the sum of 10 cents.
The second count charges that he lost said sum in a bet made at a game of cards played by, &c.
The indictment does not show whether the bet was *532made with the persons played with, or with some third person, a spectator of the game, and is bad for uncertainty.
A. L. Robinson, for the state.
J. Pitcher, for the defendant.
Per Curiam.
The judgment is affirmed.